DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weitzner U.S. 2010/0016659 (herein referred to as “Weitzner 2010”).
5.	Regarding Claim 7, Weitzner 2010 teaches a device for treating gastroesophageal reflux disease (Fig. 1, para 0025), the device comprising: A fixing unit (Figs. 2 and 3, ref nums 36) configured to be mounted on an insertion portion of an endoscope (Fig. 2 and 3, ref nums 10 and 25) and maintain a relative position between the insertion portion and a cautery unit (Fig. 2 and 3, ref num 32, para 0063 “end effector 32 (for instance, a cautery end effector)”) that is configured to cauterize living tissue (as shown, the fixing unit, ref num 36 is relative to the insertion portion, ref num 10/25, and cautery unit, ref num 32).
	
6.	Regarding Claim 8, Weitzner 2010 teaches the fixing unit (Figs. 2 and 3, ref num 36) includes: a guide (Figs. 2 and 3, ref num 36 contains a guide) configured to be attached to and detached from the cautery unit (para 0063 “the endoscopic instrument 30 with a cautery end effector may be attached to the external surface 25 of the endoscope 10 by snapping a removable guide 36”) and a support connected to the guide (Figs. 2 and 3, ref num 36 contains a support), wherein the guide is configured to be moved with respect to an outer peripheral surface of the insertion portion by movement or deformation of the support (Figs. 2 and 3, ref num 36 may move with arrows ref nums 65 and 75).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claim(s) 1-3, 5-6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wake U.S. 2018/0084974 (herein referred to as “Wake”) and in view of Schaer U.S. 2013/0197555 (herein referred to as “Schaer”) and Cerier U.S. 2008/0208216 (herein referred to as “Cerier”).
9.	Regarding Claim 1, Wake teaches a method for treating gastroesophageal reflux disease, the method of comprising:	an insertion portion (Fig. 1, ref num 4) of an endoscope (Fig. 1, ref num 2), the inserting portion including a distal end portion that is bendable (Fig. 1, ref num 4 has bendable portion ref num 7), and an observation mechanism having an image sensor (Fig. 2, ref num 16);
	Bending the distal end portion to form a bend therein (para 0030, “bending portion 7 is a component portion that is formed to be bendable”) and position a cautery unit in field of view of the observation mechanism, the cautery unit being configured to cauterize living tissue (para 0011 “an observation optical system configured to acquire an optical image…cause a treatment instrument to be inserted through the inside of the subject…passes through a media point between an optical axis of the observation optical system” and para 0012 “a cautery apparatus configured to cauterize a part of the subject by giving energy to the treatment instrument in the subject”; also see para 0050, 0080);
	Wake fails to teach:
Inserting from a cardia into a stomach
		Cardiac region in field of view of the observation mechanism
Operating the insertion portion or the cautery unit to bring the cautery unit into contact with a first region of a stomach wall around the cardia in a separation state in which the cautery unit and a proximal portion of the insertion portion that is proximal of the bend in the distal end portion are separated from each other by a predetermined distance or more;
	Cauterizing the first region while leaving a mucosal layer of the first region;
	Operating the insertion portion while maintaining the separation state to change a position of the cautery unit with respect to the stomach wall; and 
	Operating the insertion portion or the cautery unit while maintaining the separation state to bring the cautery unit into contact with a second region of the stomach wall that is different from the first region and cauterizing the second region while leaving a mucosal layer of the second region.
Schaer teaches:
Inserting from a cardia into a stomach (Fig. 4a)
	The target region in field of view of the observation mechanism (para 140, “to localize the site to be treated. As Fig. 4a shows, a visualization device can be used for this purpose”).
Operating the insertion portion or the cautery unit to bring the cautery unit into contact with a first region of a stomach wall around the cardia in a separation state in which the cautery unit and a proximal portion of the insertion portion that is proximal of the bend in the distal end portion are separated from each other by a predetermined distance or more (as shown in Fig. 40, ref num 96 extends to a certain point in which then the “cautery unit”/treatment instrument, ref num 34, extends therefrom and they are separated from each other, which is then in contact with the first region of a stomach wall around the cardia, ref num 20, para 0026 “the transducer can be directed towards the LES 18 from within the stomach 12. Also, from the same position, the transducer can be oriented to ablate the gastric cardia 20”);
	Treating the first region while leaving a mucosal layer of the first region (para 0225 “to prevent heating the vessel adjacent to the transducer (e.g., the wall of the renal artery or other blood vessel, the mucosa, etc.)”; para 0008 “the invention employs means to minimize heat damage to tissue (e.g., the mucosal layer…)”);
	Operating the insertion portion while maintaining the separation state to change a position of the cautery unit with respect to the stomach wall (para 0226 “in some embodiments, one the transducer is moved during a procedure, energy delivery…is repeated…the transducer can be directed towards the LES 18 from within the stomach 12. Also, from the same position, the transducer can be oriented to ablate the gastric cardia 20”; therefore, the cautery unit/treatment portion changes position with respect to the stomach); and 
	Operating the insertion portion or the cautery unit while maintaining the separation state to bring the cautery unit into contact with a second region of the stomach wall that is different from the first region (para 0226 “in some embodiments, one the transducer is moved during a procedure, energy delivery…is repeated”) and treating the second region while leaving a mucosal layer of the second region (para 0225 “to prevent heating the vessel adjacent to the transducer (e.g., the wall of the renal artery or other blood vessel, the mucosa, etc.)”; para 0008 “the invention employs means to minimize heat damage to tissue (e.g., the mucosal layer…)”).  As Wake already teaches an observation system used to visualize the target tissue (Wake, para 0011), Schaer also teaches that a visualization mechanism may be used to observe the target tissue during treatment (para 0140).  Schaer also teaches that the endoscope and visualization device are to be inserted into the stomach (Fig. 4A), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wake to combine the visualization system as taught by Schaer in order to visualize the cardiac region of the stomach for treatment.
	Schaer fails to teach that the treatment method is cauterizing the target regions.
Cerier teaches:
	An endoscopic treatment of hollow organs where the insertion portion of an endoscope is inserted from a cardia into a stomach (Fig. 20, ref num 24 is inserted into the stomach), in which the treatment instrument is a cautery unit (Fig. 20, ref num 17), and is utilized to cauterize the target region (para 0106 “enabling distal end 17 to cauterize the tissue when piercing”, also see par 0126).  Wake teaches that the apparatus cauterizes tissues (Wake, para 0012), therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have combined Cerier with Wake in order to cauterize the stomach tissue target area.
	
10.	Regarding Claim 2, Wake fails to teach the first region and the second region include a mucosal layer near the cardia of an inner wall of the stomach, and the predetermined distance is equal to a distance of a gap extending between: (i) each of the first region and the second region and (ii) the cardia.
	Schaer teaches the first and second region include a mucosal layer near the cardia of an inner wall of the stomach (see Fig. 40, first and second regions, para 0172 “at or near the mucosal surface”), and the predetermined distance is equal to a distance of a gap extending between: (i) each of the first region and the second region and (ii) the cardia (as shown in Fig. 40, the distance in which the insertion portion is extended is between the first and second regions and the cardia, ref num 20).  As Wake already teaches an observation system used to visualize the target tissue (Wake, para 0011), Schaer also teaches that a visualization mechanism may be used to observe the target tissue during treatment (para 0140).  Schaer also teaches that the endoscope and visualization device are to be inserted into the stomach in order to treat the stomach (Fig. 4A), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wake to combine the endoscope system as taught by Schaer in order to treat the stomach tissue.

11.	Regarding Claim 3, Wake fails to teach the first region and the second region each extend only partially in a circumferential direction of the stomach.
	Schaer teaches the first region and the second region each extend only partially in a circumferential direction of the stomach (see Fig. 40). As Wake already teaches an observation system used to visualize the target tissue (Wake, para 0011), Schaer also teaches that a visualization mechanism may be used to observe the target tissue during treatment (para 0140).  Schaer also teaches that the endoscope and visualization device are to be inserted into the stomach in order to treat the stomach (Fig. 4A), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wake to combine the endoscope system as taught by Schaer in order to treat the stomach tissue.

12.	Regarding Claim 5, Wake teaches wherein the cautery unit is attached to an outer surface of the proximal portion of the insertion portion during the cauterization of the first region and the second region (Fig. 2, ref num 4=insertion portion, ref num 40d=cautery unit; as shown they are connected at a proximal end; para 0083 “suction apparatus 41….cauterizing a part of the subject…via the above described suction conduit 40a”; para 0082 “suction tube 40d by an action of the suction apparatus 41”; therefore, 40d aids in the performance of cauterization, and is considered part of the cautery unit).

13.	Regarding Claim 6, Wake fails to teach wherein the insertion portion is rotated around a longitudinal axis thereof to bring the cautery unit into contact with the second region.
	Schaer teaches the insertion portion (ref num 96) is rotated around a longitudinal axis thereof to bring the cautery unit into contact with the second region (para 0017 “the transducer on the catheter may be manipulated in a variety of ways including deflecting, rotating”).  The rotation allows for a high degree of selective positioning of the device to aid in the treatment of the desired target area (para 0024).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wake to include the device have a degree of rotation in order to provide a better positioning of the tissue area to treat.

14.	Regarding Claim 11, Wake fails to teach the cautery unit protrudes from a distal end of the insertion portion after the insertion portion is inserted into the stomach.
	Schaer teaches the cautery unit (Fig. 40, ref num 34) protrudes from a distal end of the insertion portion (Fig. 40, ref num 96) after the insertion portion is inserted into the stomach (as shown in Fig. 40, ref num 34 extends beyond ref num 96 within the stomach).  The protruding from the distal end allows for the treatment device to be located at the target tissue.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wake to include the device protrude from the distal end in order to provide a better positioning of the tissue area to treat.

15.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wake, Schaer, Cerier, and in view of Kelleher U.S. 2008/0125797 (herein referred as “Kelleher”).
16.	Regarding Claim 4, Wake fails to teach the first region is an arc-shaped region formed on an anterior wall of the stomach, and the second region is an arc-shaped region formed on a posterior wall side of the stomach, a first undamaged region where the mucosal layer is not cauterized is located between the first region and the second region on a greater curvature side of the stomach, a second undamaged region where the mucosal layer is not cauterized is located between the first region and the second region on a lesser curve side of the stomach, and a size of the first undamaged region in the circumferential direction is larger than a size of the second undamaged region of the circumferential direction.
	Schaer teaches the first region is an arc-shaped region formed on an anterior wall of the stomach (see Fig. 40, the treatment instrument end is treating a first region on the anterior wall of the stomach), and the second region is an arc-shaped region (see Fig. 39 and 40, all treatment locations are arc shaped; para 0226 “in some embodiments, one the transducer is moved during a procedure, energy delivery…is repeated”), as well as a first undamaged region where the mucosal layer is not cauterized is located between the first region and the second region on a greater curvature side of the stomach (para 0156 “in order to prevent ablation or otherwise reduce the likelihood of unwanted damage to the wall or lining of the vessel (e.g., the mucosal lining of the esophagus 10…it may be necessary to either (or both) focus the ultrasound under the surface”; para 0186 “draws heat away from the mucosal lining”; para 0225 “prevent heating of the vessel adjacent to the transducer…the mucosa”; as shown in Fig. 40, the first treatment location, and that Schaer also teaches another location of treatment, then the undamaged location would between the first and second location upon any part of the stomach with a greater curvature), a second undamaged region where the mucosal layer is not cauterized is located between the first region and the second region on a lesser curve side of the stomach (as shown in Fig. 40, the first treatment location, and that Schaer also teaches another location of treatment, then the second undamaged location would between the first and second location upon any part of the stomach with a smaller curvature), and a size of the first undamaged region in the circumferential direction is larger than a size of the second undamaged region of the circumferential direction (as shown in Fig. 40, there are untreated areas that are larger and smaller when compared to one another).  Schaer teaches that it would be beneficial to not treat the mucosal areas in order to prevent unwanted damage to the areas that are not being treated in the stomach (para 0119 and 0156).  Since it is routine in the art to move the device to treat the desired target tissue, as well as change the size or shape of the treatment location in order to avoid the unwanted areas, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wake to include this configuration as taught by Schaer in order to prevent unwanted damage to the tissue not being treated. In re Japikse, 86 USPQ 70; In re Dailey et al., 149 USPQ 47.
	However, Schaer fails to teach the second region is formed on a posterior wall of the stomach.
	Kelleher teaches a method of analogous art (abstract, Fig. 3A), in which the endoscope is advanced in order to treat both the anterior and posterior walls of the stomach (para 0048, “portal 68a may be formed in the anterior stomach wall and the portal 68b may be formed in the posterior wall of the stomach”).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the treatment area be in the posterior wall of the stomach, since it has been held that rearranging locations of treatment as well as parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

17.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wake, Schaer, Cerier, and in view of Ibrahim U.S. 2008/0294154 (herein referred to as “Ibrahim”).
18.	Regarding Claims 12 and 13, Wake as modified teaches a cautery unit (Wake, para 0012 “a cautery apparatus configured to cauterize a part of the subject by giving energy to the treatment instrument in the subject”; also see para 0050, 0080) that protrudes from the distal end of the insertion portion (Schaer, Fig. 40 ref nums 34 and 96) when inserted in the stomach (Schaer, Fig. 40; also see claim 11 in present action above).  However, Wake as modified fails to teach the cautery unit being attached to the outer surface of insertion portion at a proximal end to maintain separation state, and that it is attached by a fixing unit.
Ibrahim teaches an energy treatment system in which contains an end unit (Fig. 8A, ref num 810), an insertion portion (Fig. 8A, ref num 800) that contains a stabilization unit to maintain contact of the insertion portion and the end unit to one another, while keeping them separated (Fig. 8A, ref num 820, as shown).  The stabilization unit is present in order to provide stabilization of the end unit/treatment unit with regards to the insertion portion for the aid of the physician in use of such device (para 0127).  As this system and step of stabilization is conducted within the body (Fig. 8A, para 0125), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wake to include that the cautery unit be attached to an outer surface of the insertion portion at the proximal position to maintain separation state and stabilize the device for use by the physician while in use.

19.	Regarding Claim 14, Wake as modified teaches a cautery unit (Wake, para 0012 “a cautery apparatus configured to cauterize a part of the subject by giving energy to the treatment instrument in the subject”; also see para 0050, 0080) that protrudes from the distal end of the insertion portion (Schaer, Fig. 40 ref nums 34 and 96) when inserted in the stomach (Schaer, Fig. 40; also see claim 11 in present action above).  However, Wake as modified fails to teach the cautery unit is attached to the proximal portion by: Operating the insertion portion or a support comprised by the fixing unit to move the support such that at least a portion of the support extends in a direction away from the outer surface of the proximal portion, and Capturing a portion of the cautery unit within a guide coupled to a distal end of the support.
Ibrahim teaches an energy treatment system in which contains an end unit (Fig. 8A, ref num 810), an insertion portion (Fig. 8A, ref num 800) that contains a stabilization unit to maintain contact of the insertion portion and the end unit to one another, while keeping them separated (Fig. 8A, ref num 820, as shown).  The stabilization unit contains a support that extends at least a portion away from the outer surface of the insertion portion (see Fig. 8A, ref num 820 contains a portion that extends away from ref num 800), and captures a portion of the distal end within the guide of the support of the stabilization unit (as shown in Fig. 8A, ref num 810 is captured within ref num 820). The stabilization unit is present in order to provide stabilization of the end unit/treatment unit with regards to the insertion portion for the aid of the physician in use of such device (para 0127).  As this system and step of stabilization is conducted within the body (Fig. 8A, para 0125), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wake to include that the cautery unit be attached to an outer surface of the insertion portion at the proximal position to maintain separation state and stabilize the device for use by the physician while in use.

20.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wake, Schaer, Cerier, and in view of Silverman U.S. 2002/0193851 (herein referred to as “Silverman”).
21.	Regarding Claim 15, Wake teaches the insertion portion (Fig. 1, ref num 4) is inserted into the stomach with the cautery unit (para 0012 “a cautery apparatus configured to cauterize a part of the subject by giving energy to the treatment instrument in the subject”; also see para 0050, 0080).  
However, Wake fails to teach the cautery unit mounted to an outer surface of the insertion portion.
Silverman teaches an endoscope device (Fig. 1), in which the end unit (Fig. 1, ref num 26) is mounted to an outer surface of the insertion portion (Fig. 1, ref num 41, para 0027).  Silverman also states that the endoscopic device may be suitable for many gastrointestinal tracts and lumens in the body (para 0089), and that multiple forms of the endoscope and its configuration are possible for treating the target area (para 0089-0090).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Wake modified to have the cautery unit mounted to the insertion portion for use of the device during treatment.

22.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wake, Schaer, Cerier, and in view of Weitzner U.S. 2020/0390446 (herein referred to as “Weitzner 2020”).
23.	Regarding Claim 16, Wake fails to teach the cautery unit protrudes from an outer surface of the proximal portion of the insertion portion during the cauterization of the first region and the second region and does not protrude from a distal end of the insertion portion.
	Weitzner teaches an end unit protrudes from the outer surface of the proximal portion of the insertion portion during treatment of the first and second region, not protruding from a distal end (Fig. 6, ref num 146 does not protrude from the distal end of ref num 220 or ref num 238, and is treating the desired area).  This allows for the target tissue to be engaged in a direction opposite of the distal end in order to better apply the desired treatment (para 0039).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wake and included that the cautery unit protrude not from the distal end of the insertion portion in order to better treat and access the target tissue.



24.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Weitzner 2010.
25.	Regarding Claim 9, the first embodiment of Weitzner 2010 fails to teach the fixing unit is configured to change a distance between the guide and the outer peripheral surface of the insertion portion such that the cautery unit can be attached to the guide.
	However, another embodiment of Weitzner 2010 teaches the fixing unit (Figs. 2 and 3, ref num 36) is configured to change a distance between the guide (guide= ref num 136, Fig. 6B, para 0060 “feature 136 may be located between about 11 cm and 20 cm from the end effector 32”) and the outer peripheral surface of the insertion portion such that the cautery unit can be attached to the guide (para 0060 “the feature 136 located closest to the end effector 32”).  Weitzner 2010 also teaches that the various embodiments of the invention may be combined or modified in order to achieve the desire effect of the instrument and treatment (para 0065).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Weitzner 2010 with another embodiment in order to change the distance of the guide to interact with the cautery unit.

26.	Regarding Claim 10, the first embodiment of Weitzner 2010 fails to teach the fixing unit further comprises a ring that is configured to be mounted on the outer peripheral surface of the insertion portion, and is coupled to the support.
	A third embodiment of Weitzner 2010 teaches the fixing unit (Fig. 5A, ref num 36a) further comprises a ring (Fig. 5A, ref nums 105a and 125a) that is configured to be mounted on the outer peripheral surface of the insertion portion (para 0052 “the ring 105a to be opened to fit around the endoscope 10”), and is coupled to the support (para 0051).  Weitzner 2010 also teaches that the various embodiments of the invention may be combined or modified in order to achieve the desire effect of the instrument and treatment (para 0065).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Weitzner 2010 with another embodiment in order to have the fixing unit contain a ring to mount to the endoscope for stabilization.

Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794